Citation Nr: 1527054	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  13-10 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service-connection for an acquired psychiatric condition, to include post-traumatic stress disorder (PTSD) and anxiety disorder.

3.  Entitlement to service connection for an eye disability, to include glaucoma and cataracts.

4.  Entitlement to a disability rating greater than 10 percent for hypertension.

5.  Entitlement to a compensable disability rating for hemorrhoids. 


REPRESENTATION

Appellant represented by:	Bryan Held, Accredited Agent


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from January 1965 to February 1985.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The Board observes that although the Veteran did not indicate whether he desired a hearing in his April 2013 substantive appeal, the RO issued the Veteran a letter later that month which noted incorrectly that the Veteran had requested a hearing at the RO before a Veterans Law Judge (VLJ).  This letter included a form in which the Veteran was given several options with respect to a hearing.  As the Veteran failed to respond to this letter and otherwise has not expressed a desire for a hearing, the undersigned will proceed on the basis that the Veteran does not wish to be scheduled for a hearing and would like his claims adjudicated based on the current record.   

In this decision, the Board will bifurcate the claim for service connection for an acquired psychiatric disorder and grant entitlement to service connection for anxiety disorder and deny entitlement to PTSD.  See Locklear v. Shinseki, 24 Vet. App. 311(2011) (bifurcation of a claim generally is within VA's discretion); Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claim).  

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records 

The Board's adjudication with respect to the claims of entitlement to service connection for an acquired psychiatric condition to include PTSD and anxiety disorder and bilateral hearing loss is set forth in the decision below.  The claims for  entitlement to service connection for an eye disability and increased ratings for hypertension and hemorrhoids are addressed in the REMAND section of this decision and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of hearing loss in either ear as defined by VA regulations. 

2.  For the purpose of this decision, official service department records corroborate the Veteran's assertions of fear of hostile military or terrorist activity during his service in an artillery unit in the Republic of Vietnam.  

3.  An opinion from a VA mental health professional has attributed current disability due to an anxiety disorder to the Veteran's fear of hostile military or terrorist activity during his service in an artillery unit in the Republic of Vietnam.  

4.  The evidence of record does not show that the Veteran currently has a PTSD diagnosis in accordance with VA regulations. 


CONCLUSIONS OF LAW

1.   Bilateral hearing loss was not incurred in or aggravated by the Veteran's active service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014). 

2.  The criteria for service connection for anxiety disorder are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014). 
 
3. The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2014). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

With respect to the matter of service connection for anxiety disorder, as the Board's decision to grant service connection for this disability constitutes a complete grant of benefits, no further action is required to comply with the VCAA.  

Regarding the Veteran's claims for service connection for bilateral hearing loss and for PTSD, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an October 2007 letter, sent prior to the initial unfavorable decision issued in August 2008, advised the Veteran of the evidence and information necessary to substantiate these claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, this letter advised him of the information and evidence necessary to establish a disability rating and an effective date.  

Relevant to the duty to assist, the Veteran's service treatment records (STRs) have been obtained and considered.  In addition, the Veteran was afforded VA examinations addressing his claims for service connection for hearing loss and PTSD in August 2012.  The Board finds that these examinations are adequate to decide this claim.  In this regard, the VA examiners noted review of the record, to include the Veteran's STRs, and the examination addressing the claim for service connection for bilateral hearing loss included appropriate audiometric and speech discrimination testing.  These examinations considered all of the pertinent evidence of record, to include the statements of the Veteran, and included a complete rationale, relying on, and citing to, the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist has been met with respect to obtaining VA examinations regarding the claims for service connection for bilateral hearing loss and PTSD.  

Thus, the Board finds that VA has satisfied fully the duty to notify and assist with respect to the claims adjudicated in this decision.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA with respect to the claims decided herein would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims adjudicated in this decision.   

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability. 

The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases (such as sensorineural hearing loss as an organic disease of the nervous system) listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The threshold for normal hearing is from 0 to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, 5 Vet. App. at 159. 

To establish entitlement to service connection for PTSD the evidence must satisfy three basic elements.  There must be 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a) which mandates that, for VA purposes, all mental disorder diagnoses must conform to the 4th edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  Id.  An interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-V.  The provisions of this interim final rule do not apply to this case as these provisions only apply to applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014.  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b).   Recent amendments to § 3.304 have eliminated the requirement of evidence corroborating the occurrence of the claimed in-service stressor in claims in which PTSD was diagnosed in service and in some claims in which the claimed stressor is related to the claimant's fear of hostile military or terrorist activity.

Specifically, 38 C.F.R. § 3.304(f) was amended during the course of the Veteran's appeal to read that, if a stressor claimed by a Veteran is related to his fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3). 

"Fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Hearing Loss 

The Veteran asserts that he has hearing loss in both ears as a result of service.  As the service personnel record document service in an artillery unit, the analysis below will be based on the assumption that the Veteran sustained acoustic trauma during service.  This fact notwithstanding, a grant of service connection still requires sufficient evidence that the Veteran has current bilateral hearing loss that is etiologically related to the presumed in-service acoustic trauma, or is otherwise etiologically related to service.  

The STRs, to include repeated audiometric testing, do not reflect evidence of hearing loss, and the Veteran denied having hearing loss on a medical history collected in conjunction with the December 1984 service retirement examination. 

At the aforementioned August 2012 VA examination, the authorized audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
10
10
LEFT
10
15
10
10


Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 100 percent in the left ear.  

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for bilateral hearing loss.  The above results from the August 2012 audiological examination reflect that the Veteran does not have a current hearing loss disability as defined by 38 C.F.R. § 3.385.  Additionally, the Veteran, as a layperson, is not competent to report that he meets VA's definition of hearing loss based on such testing as he does not have the required expertise to administer the test or interpret the results.  In this regard, the Court has held that, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert, 21 Vet. App. at 456.  Therefore, as diagnosing hearing loss under VA regulations is complex in nature, the Board finds that the Veteran is not competent to diagnose such disorder.  

In the absence of proof of a present disability, there can be no valid claim for service connection.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  In Romanowsky v. Shinseki, 26 Vet.App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  The August 2012 VA audiological  examination did not reflect hearing loss as defined by VA regulation.  There otherwise is no audiological examination report of record indicating the presence of hearing loss disability as defined by 38 C.F.R. § 3.385.  Thus, as the Veteran does not have a current disability due to hearing loss in either ear as defined by VA regulations during or prior to the appellate period, the Board finds that service connection for bilateral hearing loss is not warranted. 

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Anxiety Disorder/PTSD 

In a March 2008 stressor statement submitted in conjunction with his claim for service connection for PTSD, the Veteran related an incident that he said he experienced on December 13, 1969, while serving in Nha Trang in the Republic of Vietnam in which his unit was attacked by mortar fire, with some fellow service members being wounded in the attack.  He also described recurring mortar attacks on his unit during his service in Vietnam from December 1969 to December 1970. 

While the Veteran's service personnel records confirm the Veteran's presence in Vietnam from December 1969 to December 1970, these records are not complete in that his "Record of Assignments"-which lists his principal duties, units he served with, and the locations of such service-only lists his duty beginning on January 4, 1974.  Official service department records, as previously referenced, reflect military occupational specialties related to service in artillery units, and a March 2008 response to requested stressor verification from the Center for Unit Records and Research (CURR) reported that Operational Report-Lessons Learned (ORLL) submitted by Headquarters, 459th Signal Battalion for the time period ending January 31, 1970, indicated that on January 17, 1970 and February 1, 1970, the Basic Officers Quarters located at Nha Trang received enemy mortar attacks, and that several service member were injured in the January 17, 1970 attack.   

Unfortunately, the specific unit the Veteran served with in the Republic of Vietnam, or the specific location of such service, is not of record.  The Board finds that there is sufficient service department evidence of record to assume, for the purpose of this adjudication, that his service in Vietnam included duty in an artillery unit that was attacked by enemy mortar or rocket fire.  In this regard, the Veteran has made consistent statements as to his fear of enemy of mortars and rockets, as the reports from the August 2012 VA psychiatric examination reflect him reporting essentially the same history that he reported in his March 2008 stressor statement.  

The VA mental health professional who examined the Veteran in August 2012 reviewed the record and considered the Veteran's statements.  This examiner concluded that, while the Veteran did not meet the criteria for a diagnosis of PTSD, it was at least as likely as not that another psychiatric disability diagnosed at this examination, "Anxiety Disorder Not Otherwise Specified," was "related to [the Veteran's] experiences in Vietnam, as the symptoms emerged after his combat activity."  There is no contrary opinion of record.  Thus, the Board finds the August 2012 opinion to be definitive as to the matter of whether the Veteran's current anxiety disorder is related to service.  See Nieves-Rodriguez, 22 Vet. App. at 295, and Stefl, 21 Vet. App. at 124.  Therefore, the Board finds that service connection for anxiety disorder is warranted.  

The Board finds that the preponderance of the evidence is against granting a claim of service connection for PTSD.  While the record otherwise reflects diagnoses of PTSD, to include a January 2008 Vet Center report, the undersigned also finds that the August 2012 VA examination finding that the Veteran did not meet the full criteria for a diagnosis of PTSD to be definitive as to the matter of whether the Veteran has a valid diagnosis of PTSD under DSM-IV.  Id.  In this regard, the August 2012 VA examiner found that while the criteria of experiencing a traumatic event (namely, exposure to mortar and rocket attacks) for a diagnosis of PTSD had been met, it was the lack of the required symptoms of PTSD that was the basis for his conclusion at this examination that the Veteran did not meet the criteria for a diagnosis for PTSD as a result of the presumed in-service stressors.  

In short, the Board finds that the preponderance of the evidence weighs against the claim for service connection for PTSD.  As such, the benefit of a reasonable doubt doctrine is not applicable with respect to the claim for service connection for PTSD, and this claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for anxiety disorder is granted. 

Entitlement to service connection for PTSD is denied.   


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the claims for service connection for any eye disability and increased ratings for hypertension and hemorrhoids so that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).

In a June 2008 statement, the Veteran reported having eye examinations at the Walter Reed Army Hospital (WRAH).  These WRAH reports do not appear to be of record.  As such, on remand, the AOJ should attempt to obtain these records from WRAH.  See 38 C.F.R. § 3.159(c)(2); Dunn v. West, 11 Vet. App. 462 (1998).   

Given the assertions by the Veteran relating an eye disability to service, and given the post service evidence of relevant eye disability-to include reports from a private eye clinic dated from 1994 reflecting eye problems to include glaucoma and cataracts-the undersigned finds that a VA examination is necessary to fulfill the duty to assist.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. 3.159 § (c)(4).  Thus, on remand, the Veteran should be scheduled for appropriate examination to determine the nature and etiology of his eye disability.

With respect to the increased rating claims for hypertension and hemorrhoids, the Veteran last was afforded VA examinations to assess the severity of these disabilities in August 2012.  The Veteran essentially has asserted worsening disability associated with hypertension and hemorrhoids since his August 2012 examinations.  The Board notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  The Court has held that when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Given the Veteran's contentions, and given the length of time which has elapsed since his most recent VA examination in August 2012, the Board finds that, on remand, he should be scheduled for updated VA examinations to determine the current nature and severity of his service-connected hypertension and hemorrhoids.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  

The AOJ also should attempt to obtain the Veteran's updated VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his agent and ask him to identify all VA and non-VA clinicians who have treated him for an eye disability since his service separation and/or for his service-connected hypertension and/or hemorrhoids in recent years.  Ask the Veteran to identify specifically the date(s) (month and year) when he was treated for an eye disability at Walter Reed Army Hospital and attempt to obtain any identified records from this Federal facility.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file. 

2.  Thereafter, afford the Veteran a VA examination to address the claim for service connection for an eye disability  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify all current eye disabilities experienced by the Veteran, if possible.  For each diagnosed eye disability, the  examiner should opine whether it at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its onset in service or otherwise is related to service.  A complete rationale must be provided for any opinion(s) expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner must explain why this is so.  

3.  Schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected hypertension.  All indicated tests and studies should be undertaken.  The record, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  Based on examination of the Veteran, and review of all pertinent evidence, the examiner should render specific findings as to the predominant readings for systolic and diastolic pressure as well as whether continuous medication for control of hypertension is or has been needed.  

4.  Schedule the Veteran for an  appropriate VA examination to assess the severity of his service-connected hemorrhoids.  All indicated tests and studies should be undertaken.  The record, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  The examiner should describe the nature and severity of all manifestations of the Veteran's hemorrhoids. Specifically, the examiner should indicate whether he has hemorrhoids and, if so, whether they are mild or moderate, or large or thrombotic, irreducible, with excessive redundant tissue and frequent recurrences of hemorrhoids.  The examiner also should indicate whether the Veteran has hemorrhoids with persistent bleeding with secondary anemia or fissures.  

5.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

6.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his agent.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


